PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No.11,220,719		:
Kui Gao, et al.				:	DECISION FOR REQUEST
Issue Date: January 11, 2022		:	FOR REDETERMINATION
Application No. 16/672,224		:	OF PATENT TERM
Filed:  November 1, 2019			:	ADJUSTMENT
Attorney Docket No. 01159-0003-01US	:
						 
					
This is in response to the “Request for Recalculation of Patent Term Adjustment for Patent” filed April 1, 2022, that is being treated as a petition under 37 CFR 1.705(b).  Patentee requests that the determination of patent term adjustment be corrected from seventy (70) days to seventy-five (75) days.  

The patent term adjustment is redetermined to be thirty-nine (39) days.

This redetermination of patent term adjustment is NOT the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).

This application was filed on November 1, 2019. On January 11, 2022, the application matured into U.S. Patent No. 11,220,719, with a patent term adjustment of 70 days.  The instant petition under 37 CFR 1.705(b) was filed on April 1, 2022, with a request for extension of time under 37 CFR 1.136(a) within the first month.

Patentee disputes the reduction of 5 days entered after the Notice of Allowance and Issue Fee Due was September 2, 2021.  The reduction to the patent term adjustment of 5 days was entered for the filing of an “Amendment and Response to Notice to File Corrected Application Papers (Notice of Allowance Mailed)” on October 11, 2021. Patentee’s argument regarding the reduction to the patent term adjustment of 5 days is well-taken. The reduction to the patent term adjustment of 5 days is removed, accordingly.

The redetermination of patent term adjustment reveals that it is appropriate to enter a reduction to the patent term adjustment under 37 CFR 1.704(c)(10) of thirty-nine (39) days for the filing of a “Request for Corrected Filing Receipt” and corrected application data sheet on October 11, 2021, after the Notice of Allowance and Issue Fee Due was mailed on September 2, 2021.1 As the Notice of Allowance was mailed after June 16, 2020, the applicant delay is determined under 37 CFR 1.704(c)(10)implemented by the “Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 Fed. Reg. 26335 (June 16, 2020)”, which is applicable to original utility and plant applications filed on, or after, May 29, 2000, in which a notice of allowance was mailed on, or after, July 16, 2020. It is noted that 37 CFR 1.704(c)(10)states:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

(10) Submission of an amendment under § 1.312 or other paper, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed;

In view thereof, the applicant delay under 37 CFR 1.704(c)(10) for the filing of the “Request for Corrected Filing Receipt” and corrected application data sheet on October 11, 2021, is 39 days, with such delay calculated as beginning on September 3, 2021--the day after the date of mailing of the notice of allowance under 35 U.S.C. 151--and ending on the October 11, 2021—the date the ‘other paper’ in the form of the “Request for Corrected Filing Receipt” and corrected application data sheet was filed.  A period of reduction to the patent term adjustment of 39 days is entered, accordingly.

The patent term adjustment is calculated as:

75 days of “A” Delay + 0 days of “B” Delay -0 days of “C” Delay – 0 Days of overlap – 39 days of Applicant delay = 36 days.

The Office acknowledges submission of the $200.00 fee set forth in 37 CFR 1.18(e).  No additional fees are required.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two-month period is extendable under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. Thereafter, the matter is will directed to the Certificate of Corrections Branch for issuance of a certificate of correction reflecting that the patent term adjustment is 36 days.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:	(571) 273-8300
			Attn: Office of Petitions

Or via Patent Center

Telephone inquiries specific to this matter should be directed to the undersigned, at (571) 272-3222. Questions regarding the issuance of the certificate of correction must be directed to the Certificates of Correction Branch at (703) 756-1814.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure: Draft Certificate of Correction 

























    
        
            
        
            
        
            
        
            
    

    
        1 MPEP §2732 states:
        
        [u]nder 37 CFR 1.704(c)(10), papers that will be considered a failure to engage in reasonable efforts to conclude processing or examination of an application include: (1) an amendment under 37 CFR 1.312; (2) a paper containing a claim for priority or benefit or request to correct priority or benefit information (e.g., a new or supplemental application data sheet filed to correct foreign priority or domestic benefit information); (3) a request for a corrected filing receipt; (4) a certified copy of a priority document; (5) drawings; (6) a letter related to biologic deposits; (7) a request to change or correct inventorship; and (8) an information disclosure statement not accompanied by a statement in compliance with 37 CFR 1.704(d).